Bullard, J.,

delivered the opinion of the court.
The administrator of the estate of W. Williams, put down on the tableau of distribution, the heirs of Jones, the appellees, as mortgage creditors, in virtue of certain judgments recorded against the intestate, in 1819 and 1820, which were not recorded within the ten days after their rendition. The heirs of Gayle, who had also obtained a judgment, which was recorded within the delay of ten days, in 1823, but after the former judgments had been recorded, opposed the homologation of the tableau, on the ground, that the judgments in favor of Jones, were null and void, except between the parties, because not recorded within the delay prescribed by the act of 1813; that they could produce no effect as to them, whose judgment was duly recorded, according to the *165statute. The words of the statute are, “all sureties, sales, contracts, judgments, sentences and decrees aforesaid, and all liens of any nature whatever, having the effect of a legal mortgage, which shall not be recorded agreeably to the provisions of this act, shall be utterly null and void, to all intents and purposes, except between the parties thereto.”
The neglect or omission to record a judge-its rendition, under the recording act 0f March s¡6th, ^f^,. s°(«s ^ prethe effect of a lettodate of en ^forded after theiapse of ten days.
The case therefore presents directly the question, whether , . , * . , ; , . , , .. .. the neglect to record a judgment within ten days alter its rendition, struck it with such radical and absolute nullity, as that it could not produce, tvhen registered afterwards, the 1 7 ° . effect of a judicial mortgage, as against those, who had no interest, and no right at the time of the registry. The judgment of the opposing creditor, was not recorded, until nearly three years after those of the heirs of Jones, nor does it appear, that the debt existed at the time. The judicial mortgage of the heirs of Gayle, dates from the 8th of July, 1823, and the four judgments in favor of the heirs of Jones, were recorded on the 1st August, 1820.
In giving a construction to this statute, it is contended, that we are bound to give full effect to the will of the Legislature, according to its literal import, when expressed in clear and unambiguous terms. But the third section of the act, furnishes us a clue, which would seem to lead to a different conclusion. It is there said, that “ the formality of recording, prescribed by this act, being required solely for the benefit and information of the public, the want thereof shall in no wise be prejudicial to the interests of minors, persons insane, or any absent heirs of the estate of a person deceased,” &c. Publicity is here announced to be the sole object and purpose of the registry. Notice to third persons, is the principal object of all laws, providing for registry. The old Civil Code, in force at that time, establishes the same principle in more distinct terms. “ Though it is a rule, that the conventional mortgage is acquired by the sole consent of the parties, and the judicial and legal mortgages, by the judgment or law which grants it, nevertheless in order to protect the good faith of third persons, who may be ignorant of such covenants, and to prevent fraud, the law directs, that the conventional and judicial *166mortgages, shall be recorded or entered in a public folio book, kept for that purpose,” &c. Civil Code, p. 464. art. 52.
Statutes in pari materia should be construed together, in order to ascertain the meaning of the legislator.
Prior laws are not repealed by subsequent ones, unless by positive enactment or clear repugnancy in their respective provisions.
We believe it to be an incontrovertible principle, that all statutes in pari materia, should be construed together, in order to ascertain the meaning of the legislator; and that prior laws are not repealed by subsequent ones, unless by positive enactment, or clear repugnancy in their respective provisions. The old Civil Code required, that judgments should be recorded. The 14th article, page 454, declares in negative terms, that “conventional or judicial mortgages cannot operate against a third person, except from the day of their being entered, in the office of the register of mortgages.”
We cannot fairly infer, from these different provisions taken together, that the legislature intended to prohibit, under-pain of absolute nullity, the recording of a judgment, after the delay of ten days. It would produce no effect, as a mortgage in relation to persons, who in the interval between its rendition and its record, had acquired any right, which might be affected by it, but as the sole object of registry is declared by the statute to be, to give notice, and to prevent frauds, if we were to pronounce the nullity of the recording, we should carry the statute beyond the declared intention of the legislature. We should make it operate, not for the protection of third persons, having an interest at the time, but as. conferring an advantage, on those who were at the time without any interest or right whatever, and who had notice of the existence of the previous judgments.
This court recognised the same principle, substantially, in the case of Morrison et als. vs. Trudeau. 1 Martin, N. S. 384, in relation to the vendor’s previlege. The question in the case of Jenkins vs. Nelson’s syndics, was between the plaintiff and creditors of an insolvent, in relation to a contract for building, not recorded according to the statute. The point now under consideration, did not present itself; and in the previous case of Lafon vs. Sadler, the only question was, whether a written contract was essential to create the builder’s privilege. 11 Martin, 437. 4 Martin, 476.
*167It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be affirmed, with COStS.